The controlling facts in the case at bar are identical with the facts in the case of Moss v. Jack, this day decided [90 P. 552]. Here, as there, one of the devisees of the estate of William S. Moss, deceased, is seeking to have the assignment and deed, so fraudulently mentioned in the opinion of Moss v.Jack, declared fraudulent and void, to compel an accounting and annul certain decrees settling the accounts of defendant as executor of the estate of William S. Moss, deceased.
The only essential difference between the two cases is that here the plaintiff is seeking to recover the sum of $45,000, and specifically alleges the misappropriation of $68,000 worth of bonds in addition to the property mentioned in the other suit. The court found that the decedent never owned and that defendant never received the bonds in question, and the other findings are substantially the same as the findings inMoss v. Jack, with the single exception that there is no specific finding on the question of laches. Plaintiff appeals from the order denying her motion for a new trial.
The findings are fully supported by the evidence. It is unnecessary to indulge in a lengthy review of the testimony showing the reasons for so holding; suffice it to say that the evidence in all substantial particulars is to the same effect as was the evidence in the case above mentioned.
It is contended that the finding relating to the statute of limitations is erroneous for the reason that defendant was out of the state, but we deem it unnecessary to dwell upon the evidence in this regard, for the reason that if this finding was the other way the judgment would still be supported by proper findings. (Costa v. Silva, 127 Cal. 354, [59 P. 695];Hayden v. Collins, 1 Cal.App. 266, [81 P. 1120].)
The court did not err in allowing Ansel Smith to testify touching communications between himself and the devisees. *Page 201 
(McCabe v. Healy, 138 Cal. 91, [11 P. 1008].) The husband of plaintiff had testified in her behalf and was cross-examined by defendant. Later the witness was recalled for further cross-examination, and then the objection was interposed that he could not be examined without plaintiff's consent. The court overruled the objection and appellant insists that such ruling was error. We do not think so. If a wife calls her husband as a witness, the other side is certainly entitled to cross-examine him as to all matters brought out on the examination in chief. Besides, the only testimony elicited was entirely immaterial and came from the witness voluntarily after the court had sustained objections to the testimony on the ground that it was not cross-examination. The other rulings of the court were similar to rulings passed upon in Moss v. Jack, and citing the opinion in that case as an elaboration of the opinion here on this and other points in the case, we conclude by saying that there is no prejudicial error in this record.
The order is affirmed.
Buckles, J., and Chipman, P. J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on September 3, 1906.